Citation Nr: 1422167	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  11-04 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than October 2, 2007, for an award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on the basis of clear and unmistakable error (CUE) in an October 2007 rating decision.

2.  Entitlement to recognition of the Veteran's son as a helpless child for the purposes of VA benefits, on the basis of permanent incapacity of self-support prior to attaining the age of 18.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs




ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to January 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to recognition of the Veteran's son as a helpless child for purposes of VA benefits is in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has not adequately set forth allegations of CUE in the October 2007 rating decision, the legal or factual basis for such allegations of error, and why the result would have been manifestly different but for the errors.


CONCLUSION OF LAW

The claim of CUE in an October 2007 rating decision regarding the effective date for the award TDIU is not valid.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. § 3.105(a) (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

As a matter of law, the Veterans Claims Assistance Act of 2000 is not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Parker v. Principi, 15 Vet. App. 407, 412 (2002) (regarding CUE claim as to a prior final RO decision).

The Veteran was awarded a TDIU in an October 2007 rating decision.  The effective date assigned in that rating decision was October 2, 2007, the date on which service connection for the Veteran's PTSD was awarded and the date on which he attained a schedular 70 percent disability evaluation for purposes of awarding a TDIU under 38 C.F.R. § 4.16(a).

The Veteran in this case appears to contend that the RO committed CUE in the October 2007 rating decision in not granting entitlement to a TDIU in February 2000, the date he originally filed his claim.  

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court held that where a rating decision that granted an effective date for an increased rating becomes final, an earlier effective date can only be established by a request for a revision of that decision based on CUE.  In essence, the Court held that there is no freestanding earlier effective date claim which could be raised at any time.  Id.  As the Veteran did not perfect an appeal of the October 2007 rating decision which granted entitlement to a TDIU and assigned an effective date, the Board will address this claim on the basis of asserted CUE in the October 2007 rating decision.

Previous determinations, which are final and binding, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  See 38 C.F.R. § 3.105(a) (2013).  A final and binding agency decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities or except as provided in 38 C.F.R. § 3.105.  See 38 C.F.R. § 3.104(a).

CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  If an appellant wishes to reasonably raise CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  There is a presumption of validity to otherwise final decisions, and where such decisions are collaterally attacked, as in a motion for revision or reversal based on CUE, the presumption is even stronger.  Fugo v. Brown, 6 Vet. App. 40 (1993); see also Grover v. West, 12 Vet. App. 109 (1999); Daniels v. Gober, 10 Vet. App. 474 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

This specific allegation must assert more than mere disagreement with how the facts of the case were weighed or evaluated.  In other words, to present a valid claim of CUE the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  By contrast, broad-brush allegations of failure to follow the regulations or failure to give due process, or any other general, non-specific claim of error cannot meet the specificity required to render a claim of CUE meritorious.  See Fugo, supra; see also Russell, supra.  Furthermore, any breach by VA of its duty to assist cannot form a basis for a claim of CUE because such a breach creates only an incomplete record rather than an incorrect one.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Crippen, 9 Vet. App. at 424; Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Court has propounded a three-pronged test to determine whether clear and unmistakable error is present in a prior determination.  First, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied.  Second, the error must be 'undebatable' and of the sort 'which, had it not been made, would have manifestly changed the outcome at the time it was made.'  Third, a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). 

In view of the standard that error must be undebatable and about which reasonable minds cannot differ, the benefit of the doubt rule of 38 U.S.C.A. § 5107(b) can never be applicable in a claim of clear and unmistakable error.  Clear and unmistakable error either exists undebatably or there is no clear and unmistakable error within the meaning of 38 C.F.R. § 3.105(a).  Russell, 3 Vet. App. at 314.  In light of this, any argument that § 5107(b) has not been applied is inapplicable to a clear and unmistakable error claim.  Id.   

Additionally, a breach of a duty to assist cannot constitute clear and unmistakable error and 'grave procedural error' does not render a decision of VA non-final.  Cook v. Principi, 318 F. 3d 1334 (Fed. Cir. 2002).  A clear and unmistakable error claim is an attack on a prior judgment that asserts an incorrect application of law or fact, and an incomplete record, factually correct in all other respects, is not clear and unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 383 (1994). 

The Board has reviewed the Veteran's statements regarding entitlement to a TDIU.  A careful review of such statements show that his contentions are almost entirely focused on his desire for an earlier effective date with respect to the grant of entitlement to a TDIU.  In his initial claim the Veteran only asserted that he had filed his original claim in February 2000 and that he wanted the RO to review his claim for entitlement to a TDIU.  In his VA Form 9 the Veteran reported that he was wounded while in service and that he had been unemployed since February 2000, when he filed his claim.  

The Board finds that the statements submitted by the Veteran do not allege CUE with specificity.  Indeed, he has not made any sufficiently specific allegation of impropriety, misapplication of law or regulations, or factual inaccuracy as to the October 2007 rating decision.  From a reading of the Veteran's statements, the Board concludes simply that he disagrees with earlier decisions to deny service connection for entitlement to a TDIU and that his TDIU effective date should be earlier than previously allowed.  This is not a sufficient basis for a claim of CUE.  At a minimum, the Veteran must clearly identify the specific decision which he believes contains error, and the specific issue within that decision.  In this case, the Veteran failed to do this.  As such, the Board finds that, at this time, no further consideration is warranted with regard to any general assertions of CUE.

In light of the above, the Board finds that the Veteran has not sufficiently made a valid claim of CUE in this case.  As the arguments raised in the record do not meet the specificity required for allegations of CUE, the Board will therefore dismiss the Veteran's claim without prejudice.  See Hillyard v. Shinseki, 24 Vet. App. 343 (2011) (holding that there is a difference between the Board and RO decisions with respect to CUE claims, particularly in light of Disabled American Veterans (DAV) v. Gober, 234 F.3d 682, 699 (Fed. Cir. 2000) and 38 C.F.R. § 20.1409(c) which note that Board decisions of CUE cannot be re-challenged and are to dismissed with prejudice on subsequent attempts, while RO decisions are not subject to similar treatment).


ORDER

The claim of CUE in an October 2007 rating decision, regarding an award of TDIU effective from October 2, 2007, is dismissed without prejudice.


REMAND

In a November 2012 rating decision the RO denied entitlement to recognition of the Veteran's son as a helpless child for the purposes of VA benefits.  The Veteran submitted a timely notice of disagreement in January 2013.  The RO has not issued a statement of the case on this claim.  On remand, this should be accomplished.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Provide the Veteran a statement of the case on the issue of entitlement to recognition of the Veteran's son as a helpless child for VA benefits.  Advise him that he needs to file a substantive appeal (VA Form 9 or equivalent statement) in response to this to complete the steps necessary to perfect his appeal of this additional claim to the Board.  Only if he does should the claim be returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


